Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 30, 2017

The Court of Appeals hereby passes the following order:

A17A0980. HILLMAN J. TOOMBS & ASSOCIATES, P.C. v. CERTIFIED
    ROOFING AND GUTTERS, LLC.

      In this civil action, defendant Hillman J. Toombs & Associates, P.C., filed this
direct appeal, seeking review of the trial court’s order denying its motion for
summary judgment or for dismissal with prejudice. We lack jurisdiction.
      Because this action remains pending below, the defendant was required to use
the interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the denial of its motion for summary judgment
or for dismissal. See OCGA §§ 5-6-34 (b); 9-11-56 (h); Boyd v. State, 191 Ga. App.
435 (383 SE2d 906) (1989). Absent a timely certificate of immediate review, the
party seeking to appeal must wait until the final judgment to do so. See OCGA § 5-6-
34 (b); Turner v. Harper, 231 Ga. 175, 176 (200 SE2d 748) (1973). The defendant’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/30/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.